Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20        PageID.41   Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JOSHUA DANIEL TINNEY,                               2:19-CV-10894-TGB

                    Plaintiff,

                                               OPINION AND ORDER OF
       vs.                                      SUMMARY DISMISSAL

DETROIT REENTRY CENTER
and KIMBERLY CURRIE,

                    Defendants.



      This is a pro se civil rights case. At the time he filed the complaint,
Joshua Daniel Tinney (“Plaintiff”) was incarcerated at the St. Louis

Correctional Facility in St. Louis, Michigan.1 Plaintiff asserts claims

under 42 U.S.C. § 1983. He names two defendants, the Detroit Reentry

Center and Kimberly Currie, a hearings investigator, and alleges they

denied him due process in a disciplinary proceeding. He seeks injunctive

and monetary relief. Plaintiff has been granted leave to proceed without

prepayment of the fees for this action. See 28 U.S.C. § 1915(a)(1). For

the reasons set forth, the Court dismisses the complaint for failure to

1Error! Main Document Only.The Michigan Department of Corrections’ Offender
Tracking Information System (OTIS) indicates that Petitioner was released on parole
on June 19, 2019 and discharged from parole on June 23, 2020. The Court is
permitted to take judicial notice of information on OTIS. See Ward v. Wolfenbarger,
323 F. Supp. 2d 818, 821, n.3 (E.D. Mich. 2004).
Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20         PageID.42    Page 2 of 6




state a claim upon which relief may be granted.

                            I. Factual Allegations

      Plaintiff alleges that, on August 21, 2018, he was taken from the

prison yard for a strip search. The strip search yielded no contraband,

but Plaintiff was nevertheless placed in segregation. Less than 48 hours

later, he was charged with unauthorized possession of prescription

medication because Corrections Officer Henderson had seen him discard

a package containing the medication.

      A misconduct hearing was conducted on August 23, 2018. Plaintiff

testified that he never had possession of the medication. He requested
production of video footage from the prison yard, claiming that

Corrections Officer Henderson told Plaintiff he had reviewed the footage.

Officer Henderson denied seeing a video of the incident and denied telling
Plaintiff that he had seen it. He also testified that Plaintiff received a

handoff from another prisoner and that Plaintiff threw the substance

onto the grass when he saw a corrections officer pursuing him. The

substance was later tested and determined to be prescription medication

not prescribed for Plaintiff.

      Plaintiff was found guilty of the misconduct and sentenced to thirty
days toplock.2

2MDOC Policy Directive No. 03.03.105 explains that a prisoner on toplock is generally
confined to his own cell or bunk area, must receive permission from an appropriate
staff person before leaving his cell, and may be denied use of television, radio, and
                                          2
Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20          PageID.43    Page 3 of 6




                                   II. Standard

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court

is required to sua sponte dismiss an in forma pauperis complaint before

service if it determines the action is frivolous or malicious, fails to state

a claim upon which relief can be granted, or seeks monetary relief against

a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c);

28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a

complaint seeking redress against government entities, officers, and

employees that it finds to be frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a
defendant who is immune from such relief. See 28 U.S.C. § 1915A. A

complaint is frivolous if it lacks an arguable basis in law or in fact. Denton

v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319,
325 (1989).

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader

is entitled to relief,” as well as “a demand for the relief sought.” Fed. R.

Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair


other media players. Further, prisoners must be released from toplock for regular
showers, medical care, school, and law library. At the discretion of the warden, a
prisoner on toplock may be permitted to go to the dining room, work assignments and
other specified activities such as religious services. Prison officials must also allow
prisoners on toplock a minimum of one hour per day of out-of-cell activity. See MDOC
Policy Directive No. 03.03.104.MMM-OOO.
                                           3
Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20   PageID.44   Page 4 of 6




notice of what the . . . claim is and the grounds upon which it rests.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2). While such

notice pleading does not require detailed factual allegations, it does

require more than the bare assertion of legal conclusions. Twombly, 550

U.S. at 555. Rule 8 “demands more than an unadorned, the defendant-

unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

                             III. Discussion

     Plaintiff argues that defendants violated his due process rights
during the August 2018 disciplinary proceedings. Specifically, he alleges

they failed to provide adequate time to prepare for the hearing; failed to

provide him with an investigation packet prior to the hearing; and either
conspired to hide video evidence or failed to preserve the evidence.

     A prison disciplinary action does not implicate a liberty interest

requiring due process safeguards unless the punishment imposed will

inevitably affect the duration of an inmate’s sentence or inflict an

“atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484
(1995).   Toplock conditions like those imposed upon Plaintiff “have

repeatedly been held not to involve an ‘atypical and significant’ hardship

implicating a protected liberty interest without regard to duration.”
                                     4
Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20   PageID.45   Page 5 of 6




Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998). The Sixth Circuit has

held that a penalty of thirty days in disciplinary segregation does not rise

to the level of an atypical and significant hardship. Bey v. Palmer, No.

16-2790, 2017 WL 2820953, *2 (6th Cir. May 23, 2017). See also Sandin,

515 U.S. at 485-86 (holding that 30 days of disciplinary segregation did

not give rise to a protected liberty interest); Williams v. Lindamood, 526

Fed. App’x 559, 563 (6th Cir. 2013) (finding that temporary confinement

to administrative segregation, including confinement to cell for 23 hours

per day, was not an atypical or significant hardship). Because Plaintiff’s

misconduct conviction did not result in either an extension of the
duration of his sentence or some other atypical hardship, his due-process

claim fails.

      Alternatively, the Detroit Reentry Facility is subject to dismissal on
the ground of Eleventh Amendment immunity.                  The Eleventh

Amendment bars suit in federal court against a state and its departments

or agencies unless the state has waived its sovereign immunity or

unequivocally consented to be sued.       See Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 100 (1984).         Michigan has not

consented to civil rights suits in federal court. See Johnson v. Dellatifia,
357 F.3d 539, 545 (6th Cir. 2004). The Michigan Department of

Corrections is an arm of the State of Michigan and, therefore, both are

immune from suit under the Eleventh Amendment. See Harrison v.
                                     5
Case 2:19-cv-10894-TGB-MKM ECF No. 7 filed 07/28/20   PageID.46   Page 6 of 6




Michigan, 722 F.3d 768, 771 (6th Cir. 2013). Moreover, a state prison

facility is not a person or legal entity capable of being sued under § 1983.

See Parker v. Michigan Department of Corrections, 65 Fed. App’x 922, 923

(6th Cir. 2003).

                                IV. Order

     For the reasons stated, the Court concludes that the complaint fails

to state a claim upon which relief may be granted.

     Accordingly, IT IS ORDERED that the complaint is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).

     IT IS FURTHER ORDERED, that if Plaintiff elects to appeal this
decision, he may not proceed without prepayment of the fees and costs on

appeal because an appeal would be frivolous and could not be taken in

good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S.
438, 445 (1962).


     SO ORDERED.
                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     6
